Exhibit 10.60

RESORTS INTERNATIONAL HOTEL, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
                 24th day of March, 2006 by and between RESORTS INTERNATIONAL
HOTEL, INC., a New Jersey corporation (the “Company”), and Francis X. McCarthy,
an individual residing at 132 Heritage Road, Haddonfield, New Jersey 08033
(“Executive”).

W I T N E S S E T H:

WHEREAS, the Company hereby employs Executive, and Executive hereby accepts
employment from the Company in the capacity of Executive Vice President of
Finance and Assistant General Manager. Executive will report directly to the
President, Chief Executive Officer; and/or GM and CEO, and such other
individuals as the Board of Directors may designate.

WHEREAS, the Company believes that the future growth, profitability and success
of the Company’s business will be enhanced by the continued employment of
Executive; and

WHEREAS, Executive and the Company now desire to embody in this Agreement the
terms and conditions of Executive’s employment with the Company, which terms and
conditions shall supersede all prior oral and written agreements, arrangements
and understandings relating to Executive’s employment.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged the parties hereto do hereby agree
as follows:

1. SERVICES AND DUTIES: The Company hereby employs Executive, and Executive
hereby accepts employment from the Company in the capacity of its Senior Vice
President Finance/CFO. The principal location of the Executive’s employment
shall be at the Company’s offices located in Atlantic City, New Jersey, although
the Executive understands and agrees that Executive may be assigned to any
property owned by the Company in Atlantic City. Additionally, Executive further
understands and agrees that he may be required to travel from time to time for
business reasons. Executive shall be a full-time employee of the Company and
shall dedicate all of Executive’s working time to the Company and shall have no
other employment and no other business ventures, activities or relationships
which are undisclosed to the Company or which, in the opinion of the Company,
conflicts with Executive’s duties under this Agreement. Executive will perform
such duties as required by the Company and normally associated with Executive’s
position, together with such additional duties, commensurate with the
Executive’s position, as may be assigned to the Executive from time to time by a
Company’s Executive or President and Chief Operating Officer.



--------------------------------------------------------------------------------

2. TERM. Executive’s employment under the terms and conditions of this Agreement
will commence on the date first set forth above (the “Effective Date”). The term
of this Agreement shall be for a period of three (3) years (the “Initial Term”)
beginning on the Effective Date, subject to earlier termination pursuant to
Paragraph 6 herein. This Agreement shall automatically renew subject to the same
terms and conditions for additional one (1) year terms (each a “Renewal Term”)
unless terminated by either party by providing the other party with a written
termination notice at least ninety (90) days prior to the end of the Initial
Term or the then current Renewal Term. The Initial Term and each Renewal Term
are hereinafter collectively referred to as the “Term”. Notwithstanding anything
to the contrary herein, in the event of any termination of this Agreement,
Executive shall nevertheless continue to be bound, to the extent applicable, by
the terms and conditions set forth in Paragraph 7 and 8 hereof.

3 COMPENSATION.

(a) Base Salary. In consideration of Executive’s full and faithful satisfaction
of Executive’s duties under this Agreement, the Company agrees to pay Executive,
and Executive agrees to accept from the Company, a salary in the initial amount
of Two Hundred Fifty Thousand Dollars ($250,000.00) per annum (the “Base
Salary”), payable in such installments as the Company pays its similarly placed
executives, subject to usual and customary deductions for withholding taxes and
similar charges, and customary contributions to health and welfare programs in
which Executive is enrolled. The Base Salary shall be reviewed on an annual
basis in accordance with Executive’s annual performance evaluation and increased
at the Company’s sole discretion.

(b) Bonus Compensation. Executive will be eligible to participate in the
Company’s bonus program applicable to Executive’s position with thresholds and
triggering events for payment based on the achievement of the Company’s annual
budget and other business plan targets as determined by the Company’s Board of
Directors and communicated to Executive. Annual bonus payments hereunder shall
be paid by the Company on the date year-end bonuses are paid generally to
executives of the Company, provided that in no event shall the annual bonus be
less than $50,000.00 (the minimum annual bonus period).

4. BENEFITS. You will be entitled to all the usual benefits offered to employees
at your level, including vacation, sick time, participation in Company’s
sponsored medical, dental and insurance programs, as well as the ability to
participate in the Company’s retirement savings plan, subject to the limitations
imposed by the terms of that plan. During the Term, Executive shall be entitled
to not less than three (3) weeks vacation per year; in addition to laundry
services and either cell phone will be supplied, or Executive will be reimbursed
for same.



--------------------------------------------------------------------------------

(a) IPO Participation. In the event that there is an initial public offering of
the Company’s securities pursuant to an effective registration statement filed
with the Securities and Exchange Commission (an “IPO”), Executive shall
participate in compensatory grants of equity-based awards made in connection
with such IPO on substantially the same basis as similarly situated executives
of the Company, as determined by the Company’s Compensation Committee in its
discretion.

(b) Automobile Allowance During the Term, Executive will be entitled to a
monthly auto allowance in the amount of $1,000 per month.

5. LICENSING REQUIREMENTS. Executive hereby covenants and agrees that, at all
times during the Term of this Agreement, Executive shall keep and maintain, in
full force and effect, any and all licenses, permits or work authorizations
which may be required by any Federal, State of local government agency,
including but not limited to any casino gaming regulatory agency having
jurisdiction over Executive or the Company necessary for Executive to properly
work and perform the duties of Executive’s position. The Company and Executive
further covenant and agree that the Company shall be responsible for Executive’s
regulatory costs, not including attorney’s fees, accountant fees and costs,
incurred in procuring the first instance and thereafter renewing such required
license(s), permits or work authorizations. Further, the Company and Executive
agree that this Agreement shall be subject to provisions of the applicable laws,
rules and regulations of the jurisdiction(s) having authority with respect to
this Agreement, the Company and the Executive.

6. TERMINATION. Executive’s Employment with the Company may be terminated (a) by
Company for cause (as defined below); (b) by the Company at any time without
cause; or (c) by Executive at any time.

(a) For Cause Termination. If Executive’s employment with the Company is
terminated by the Company for Cause, Executive shall not be entitled to any
further compensation or benefits other than accrued but unpaid Base Salary,
accrued and unused vacation pay through the date of such termination and any
other compensation and benefits (other than severance benefits) to which
Executive is entitled under the terms of any of the Company’s employee benefit
plans, policies, programs or arrangements (the “Accrued Benefits”). For purposes
of this Agreement, “Cause” shall mean the following: (i) fraud or embezzlement
with respect to the Company by Executive; (ii) material breach by Executive of
this Agreement including, but not limited to a breach of the License
Requirements of Paragraph 5, after notice thereof is given in writing and such
breach is not cured to the satisfaction of the Company within a reasonable
period of time under the circumstances or a determination by any gaming
regulatory authority that you are not deemed fit for licensure whether or not
such a license is actually needed for Executive’s work in the jurisdiction
Executive’s employment is located; (iii) material breach of any reasonable and
lawful rule, policy or



--------------------------------------------------------------------------------

directive of the Company, including but not limited to performance goals;
(iv) gross or willful neglect of duties; (v) alcohol or drug dependency;
(vi) death; or (vii) disability preventing the performance of Executive’s duties
with reasonable accommodation for more than 90 continuous days or more than 180
days in any 12 month period.

 

  (b) Termination Without Cause. If Executive’s employment is terminated by the
Company other than for Cause prior to the end of the Term hereof, then Executive
shall be entitled to, upon Executive providing the Company with a signed release
of claims in a form adopted by the Company’s Board of Directors from time to
time (i) the Accrued Benefits, (ii) the greater of the term remaining, or an
amount equal to twelve (12) months Base Salary in a lump sum payment payable on
the date of termination, but in no event greater than twenty-four (24) months,
nor less than twelve (12) months and (iii) continuation of Executive’s coverage
under the Company’s medical plan until the earlier of (A) the period of time it
takes Executive to become eligible for the medical benefits of a new employer or
(B) twelve (12) months from the date of such termination and (iv) payment of
$50,000.00 annual bonus.

(c) Change in Control. If Executive resigns from employment with the Company
after three (3) months, but prior to six (6) months after Change in Control,
Executive shall be entitled to receive, in lieu of any payments or benefits
described in subparagraphs (a) and (b) above, a lump sum severance payment equal
to the greater of (i) six (6) months Base Salary or (ii) an amount equal to
Executive’s Base Salary for the remainder of the unexpired Term, but in no event
exceeding eighteen (18) months Base Salary and pro-rated guaranteed annual
bonus. If Executive’s employment is terminated by the Company Without Cause
within six (6) months after a Change in Control, Executive shall be entitled to
receive, in lieu of any payments or benefits described in subparagraphs (a) and
(b) above, a lump sum severance and pro-rated guaranteed annual bonus payment
equal to the greater of (i) twelve (12) months Base Salary of (ii) an amount
equal to executive’s Base Salary and pro-rated guaranteed annual bonus for the
remainder of the unexpired Term, but in no event exceeding twenty-four
(24) months Base Salary and pro-rated guaranteed annual bonus. In addition to
the foregoing payments described in this subparagraph (c), if the Executive’s
employment is terminated by the Company Without Cause within six (6) months
after Change in Control or Executive resigns from employment with the Company
within three (3) months after a Change in Control, Executive shall be entitled
to: (i) coverage under the Company’s medical and dental plans for a period of
eighteen (18) months of additional coverage. For purposes of this Agreement, a
“Change in control” shall mean, the acquisition by any person, entity or company
that acquires beneficial ownership of Fifty Percent (50%) or more of the voting
stock of the



--------------------------------------------------------------------------------

Company as now constituted. However, in no event shall at Initial Public
Offering (IPO) be considered a change of control for the purposes of this
Agreement. In the event a change of control payment occurs as defined herein,
the change of control provision in this paragraph shall supercede all other
severance provisions. If Executive does not resign from employment after the
three months following a change of control, or if termination of employment does
not occur within the first six (6) months following a change of control, the
severance provision of this agreement shall control.

(d) Resignation, Death or Disability. If Executive’s employment is terminated by
reason of Executive’s death, disability, or voluntary resignation (other than a
resignation treated as a termination Without Cause as described above, or
following a Change in Control, as described above) prior to the end of the Term,
Executive shall not be entitled to receive any further compensation or benefits
other than: (i) accrued and unpaid Base Salary, (ii) accrued and unused vacation
pay through the date of termination, (iii) the Accrued Benefits, if any, and
(iv) if Executive’s termination is due to death or disability, but not for
voluntary resignation, a prorated portion (based on Executive’s length of
service during the year of termination) of the annual bonus Executive would have
been entitled to receive under Paragraph 3(b) hereof if Executive had remained
employed through the end of the fiscal year that includes Executive’s
termination date, provided the applicable performance targets of the Company
(and, as applicable, Executive) have been achieved for such fiscal year. The
prorated bonus referred to in the preceding sentence shall be determined after
the completion of the fiscal year in which Executive’s employment terminates and
shall be paid (without interest) to executive at the time bonuses are paid to
the Company’s employees generally.

7. RESTRICTIVE COVENANT.

(a) Noncompetition. Should Executive voluntarily terminate Executive’s
employment hereunder or should Executive be terminated for Cause pursuant to the
provisions of Paragraph 6 (a) (i), (ii), (iii) or (iv) of this Agreement,
executive agrees that for the twelve (12) month period immediately following
such termination, Executive shall not directly or indirectly, either as
principal agent, executive, employer, consultant, partner, shareholder of a
closely held corporation or shareholder in excess of five (5%) of a publicly
traded corporation, corporate officer or director, or in any other individual or
representative capacity, engage or otherwise participate in any manner or
fashion in any business that is in competition in any manner whatsoever with the
principal activity of the Company or its affiliates within Atlantic City. It is
further agreed Executive can reduce the twelve (12) month restrictive covenant
of non-competition to a minimum of six (6) months if he additionally agrees to
reduce the



--------------------------------------------------------------------------------

corresponding severance payment, which will be calculated on a month to month
basis. Executive further covenants and agrees that this restrictive covenant is
reasonable as to duration, terms and geographical area and that the same
protects the legitimate interests of The Company and its affiliates, imposes no
undue hardship on Executive, is not injurious to the public, and that any
violation of this restrictive covenant shall be specifically enforceable in any
court with jurisdiction upon short notice. In the event of a change of control,
the restrictive covenant (7a.) Noncompetition will terminate, however the
restrictive covenant (7b.) Solicitation of Executives will remain in full force
and effect.

(b) Solicitation of Executives, Etc. During the term and for one (1) year period
immediately following the date of termination of Executive’s employment
hereunder, Executive shall not, directly or indirectly, solicit or induce any
officer, director, executive, agent or consultant of the Company or any of its
successors, assigns, subsidiaries or affiliates to terminate his, her or its
employment or other relationship with the Company or its successors, assigns,
subsidiaries or affiliates, for any other reason.

(c) Solicitation of Clients, Etc. During the Term and for one (1) year period
immediately following the date of termination of Executive’s employment
hereunder, Executive shall not, directly or indirectly solicit or induce (i) any
customers or clients of the Company or its successors, assigns, subsidiaries or
affiliates, or (ii) any vendors, suppliers or consultants then under contract to
the Company or its successors, assigns, subsidiaries or affiliates, to terminate
his, her or its relationship with the Company or its successors, assigns,
subsidiaries or affiliate, for the purpose of associating with any competitor of
the Company or clients, or vendors, suppliers or consultants then under
contract, to terminate his, her or its relationship with the Company or its
successors, assigns, subsidiaries or affiliates, for any other reason.

(d) Disparaging Comments. During the Term and thereafter, Executive and the
Company agree that they will make no disparaging or defamatory comments
regarding the other party in any respect or make any comments concerning any
aspect of the termination of their relationship. The obligations of Executive
and the Company under this subparagraph shall not apply to disclosures required
by applicable law, regulation or order of any court or governmental agency.

8. CONFIDENTIALITY. All books of account, records, systems, correspondence,
documents, and any and all other data, in whatever form, concerning or
containing any reference to the works and business of the Company or its
affiliated companies shall belong to the Company and shall be given up to the
Company whenever the Company requires Executive to do so. Executive agrees that
Executive shall not at



--------------------------------------------------------------------------------

any time during the term of executive’s employment or thereafter, without the
Company’s prior written consent, disclose to any other person or business entity
any such information or any trade secrets, plans or other information or data,
in whatever form, concerning the Company’s or any of its affiliated companies’
or customers’ practices, businesses, procedures, systems, plans or policies
(collectively, “Confidential Information”), nor shall Executive disclose to any
third party or utilize any such Confidential Information in any way or
communicate with or contact any such customer other than in connection with
Executive’s employment by the Company. In addition, as part of executive’s
employment Executive will be required to acknowledge and sign appropriate
confidentiality policy and nondisclosure agreements which the company shall
adopt substantially in the form of the attached Exhibit A. You hereby confirm
that all Confidential Information constitutes the Company’s exclusive property,
and that all of the restrictions on your activities contained in this Agreement
and such other nondisclosure policies of the Company are required for the
Company’s reasonable protection. This confidentiality provision shall survive
the termination of this agreement.

9. ASSIGNMENT. This Agreement, and all of the terms and conditions hereof, shall
bind the Company and its successors and assigns and shall bind Executive and
Executive’s heirs, executors and administrators. No transfer or assignment of
this Agreement shall release the Company from any obligation to Executive
hereunder. Neither this Agreement, nor any of the Company’s rights or
obligations hereunder, may be assigned or otherwise subject to hypothecation by
Executive. The Company may assign the rights and obligations of the Company
hereunder, in whole or in part, to any of the Company’s subsidiaries, affiliates
or parent corporations, or to any other successor or assign in connection with
the sale of all or substantially all of the Company’s assets or stock or in
connection with any merger, acquisition and/or reorganization, provided the
assignee assumes the obligations of the Company hereunder.

10. GENERAL.

 

  (a) This Agreement shall be construed and governed by the laws of the State of
New Jersey, without giving effect to conflicts of laws principles thereof which
might refer such interpretations to the laws of a different state or
jurisdiction.

 

  (b) Except as necessary for the Company and its subsidiaries, affiliates,
successors or assigns or Executive to specifically enforce or enjoin a breach of
the Agreement (to the extent such remedies are otherwise available), the parties
agree that any and all disputes that may arise in connection with, arising out
or relating to this Agreement, or any dispute that relates in any way, in whole
or in part, to Executive’s services on behalf of the Company or any subsidiary,
the termination of such services or any other dispute by and between the parties
or their subsidiaries, affiliates, successors or assigns, shall be submitted to
binding arbitration in New Jersey to the National Employment Dispute Resolution
Rules and



--------------------------------------------------------------------------------

     procedures of the American Arbitration Association. The parties agree that
the prevailing party in any such dispute shall be entitled to reasonable
attorney’s fees, costs, and necessary disbursements in addition to any other
relief to which he or it may be entitled. This arbitration obligation extends to
any and all claims that may arise by and between the parties or their
subsidiaries, affiliates, successors or assigns, and expressly extends to,
without limitation, claims or causes of action for wrongful termination,
impairment of ability to compete in the open labor market, breach of an express
or implied contract, breach of the covenant of good faith and fair dealing,
breach of fiduciary duty, fraud, misrepresentation, defamation, slander,
infliction of emotional distress, disability, loss of future earnings, and
claims under the New Jersey Constitution, the United States Constitution, and
applicable state and federal fair employment laws, federal and state equal
employment opportunity laws, and federal and state labor statutes and
regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Fair Labor Standards Act, as amended, Americans With Disabilities
Act of 1990, as amended, the Rehabilitation Act of 1973, as amended, the
Employee Retirement Income Security Act of 1974, as amended, the Age
Discrimination in Employment Act of 1967, as amended, and any other state or
federal law.

 

  (c) If any provision of this Agreement should be wholly or partially invalid,
unenforceable or unlawful, then this Agreement shall be severable in respect of
the provision in question (to the extent that it is invalid, unenforceable or
unlawful), and the remaining provisions of this Agreement shall continue in full
force and effect. This Agreement constitutes the entire understanding between
the parties and shall supersede any and all other understandings, oral or
written. No addition to, or mediation of this Agreement shall be of any force or
effect unless in writing and signed by or on behalf of both parties.

 

  (d) The several rights and remedies provided for in the Agreement shall be
construed as being cumulative, and no one of them shall be deemed to exclusive
of the others or of any right or remedy allowed by law. No waiver by the Company
or Executive of any failure by Executive or the Company, respectively, to keep
or perform any provision of t his Agreement shall be deemed to be a waiver of
any preceding or succeeding breach of the same or other provision.

 

  (e) Unless expressly provided herein or therein, the expiration of the Term
shall not alter or affect any rights or obligations of the company or Executive
under any other agreement or plan.



--------------------------------------------------------------------------------

  (f) This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts together shall constitute one and the same instrument.

11. EXECUTIVE REPRESENTATION AND ACCEPTANCE. By signing this Agreement,
Executive hereby represents that Executive is not currently under any
contractual obligation to work for another employer and that Executive is not
restricted by any agreement or arrangement from entering into this Agreement and
performing Executive’s duties hereunder.

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREOF, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

WITNESS:       RESORTS INTERNATIONAL HOTEL, INC.

 

     

 

WITNESS:       EXECUTIVE      

 

      Francis X. McCarthy